DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on March 25, 2021, in which claims 1-3, 5-14, and 16-23 are presented for further examination.

Response to Arguments
Applicant's arguments filed on March 25, 2021 have been fully considered but they are not persuasive.

Remark
Applicant asserted that since the claim limitations includes gathering of user behavior data corresponding to an article topic, establishment of a material library, and optimization processing of polishing processing, inserting rich media data processing or typesetting optimization processing on the generated article, claim 1 cannot be directed to a mental process. impose a meaningful limit beyond the alleged abstract ideas of “concepts performed in the human mind” 
The examiner has established a prima facie case of un-eligibility by providing a reasoned rationale that identifies the concept recited in the claim and explaining why it is considered an abstract idea by comparing the recited concept to concepts courts have found to be abstract ideas. In this hypothetical, the examiner met this burden by identifying that the recited steps of the 
As a reminder, the 2019 Update: Revived Patent Subject Matter Eligibility Guidance” (2019 PEG) explains that courts consider the determination of whether a claim is eligible, which involves identifying whether an exception such as an abstract idea is being claimed, to be a question of law. Accordingly, courts do not rely on evidence, such as publications, to find that a claimed concept is a judicial exception.
In maintaining the rejection, the examiner has explained that the abstract idea has been identified in the prior office action and an explanation provided pointing to similar concepts found to be abstract by the courts, noting that the response does not provide any arguments that support finding a meaningful distinction between the claimed concept and the other abstract ideas identified in the office action.
Accordingly, at step 2A, prong one, the claims recites “generating an article outline based on an input article topic and at least one of: an outline model, an outline database established based on user behavior data corresponding to the article topic, or a manually set outline; 
The limitations of generating an article outline based on an input article topic and at least one of: an outline model, an outline database established based on user behavior data corresponding to the article topic, or a manually set outline, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of the claim encompasses an observation or evaluation that gathers user behavior data corresponding to the article topic.
The limitation of extracting, from a pre-established material library, a material associated with a characteristic of the article outline, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “extracting” in the context of the claim encompasses an observation or evaluation that analyzes the gathered material associated with a characteristic of the article outline.
The limitation of inserting the extracted material into the article outline to obtain a generated article, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer 
The limitation of performing optimization processing on the generated article to obtain an optimized generated article, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “performing” in the context of the claim encompasses an observation or evaluation that displays certain results based the analysis of the gathered user behavior data corresponding to the article topic, in other words, presenting certain results of the gathering and analysis.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the limitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements “memory, processor, polishing processing, inserting rich media data processing, or typesetting optimization processing”. Such memory, processor, polishing processing, inserting rich media data processing, or typesetting optimization processing are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that they amounts no more than mere instructions to apply the judicial exception using a generic computer component (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception 
More specifically, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the monitoring, analyzing and receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
The amendment filed on March 25, 2021 with respect to the 103 rejection mailed on December 30, 2020 to incorporate the limitations of claims 4 and into the independent claims 1, 12, and 23 respectively has been considered and overcome the 35 USC 103 rejection set forth in the most recent office action. The 35 USC 103 rejection is hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, 10-14, 16-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recite a method is a process, which is a statutory category of invention.
at step 2A, prong one, the claims recites “generating an article outline based on an input article topic and at least one of: an outline model, an outline database established based on user behavior data corresponding to the article topic, or a manually set outline; extracting, from a pre-established material library, a material associated with a characteristic of the article outline; inserting the extracted material into the article outline to obtain a generated article; and performing optimization processing on the generated article to obtain an optimized generated article, and the optimization processing comprising at least one of: polishing processing, inserting rich media data processing, or typesetting optimization processing”.
The limitations of generating an article outline based on an input article topic and at least one of: an outline model, an outline database established based on user behavior data corresponding to the article topic, or a manually set outline, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of the claim encompasses an observation or evaluation that gathers user behavior data corresponding to the article topic.

The limitation of inserting the extracted material into the article outline to obtain a generated article, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “inserting” in the context of the claim encompasses an observation or evaluation that analyzes the gathered material associated with a characteristic of the article outline.
The limitation of performing optimization processing on the generated article to obtain an optimized generated article, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “performing” in the context of the claim encompasses an observation or evaluation that displays certain results based the analysis of the gathered user behavior data corresponding to the article topic, in other words, presenting certain results of the gathering and analysis.

This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements “polishing processing, inserting rich media data processing, or typesetting optimization processing”. Such polishing processing, inserting rich media data processing, or typesetting optimization processing are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that they amounts no more than mere instructions to apply the judicial exception using a generic computer component (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Specifically, the “polishing processing, inserting rich media data processing, or typesetting optimization processing", does not add a meaningful limitation to the system, and is an extra-solution activity that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Generally, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the monitoring, analyzing and receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to 

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the outline database is established based on user behavior data corresponding to the article topic by: retrieving subtopics around the article topic across an entire network, to establish a subtopic database; sorting the subtopics in the subtopic database according to a user's click sequence on the subtopics in the subtopic database and/or a semantic progression sequence of the subtopics in the subtopic database; eliminating subtopics in the subtopic database that do not meet a predetermined logic rule, to obtain subtopics meeting the predetermined logic rule; and defining the subtopics meeting the predetermined logic rule as outlines to obtain the outline database", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim 3 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of "wherein the pre-established material library is established by: acquiring a characteristic of the material, wherein the material is obtained by filtering contents of existing articles according to a filtering rule and/or transforming the contents of the existing articles; and establishing an index structure based on the characteristic of the material, to obtain the material library", which integrates into a practical application that renders claim 3 eligible under 35 USC 101.


Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the inserting rich media data processing comprises: extracting rich media data associated with a characteristic of the generated article from a pre- established resource library; and inserting the extracted rich media data into the generated article", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim 7 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "generating a candidate rich media list from the pre-established resource library by extracting rich media data based on at least one of: the article topic, the article outline, abstracts of paragraphs of the generated article, or keywords of the paragraphs of the generated article; and extracting the rich media data associated with the characteristic of the generated article from the 

Claim 8 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim 8 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the pre-established resource library is established by: acquiring a characteristic of the rich media data; and establishing an index structure based on the characteristic of the rich media data, to obtain the resource library", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 10 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "inputting the article topic and the article outline into a title model to obtain a title of the generated article", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

Claim 11 is dependent on claim 10 and includes all the limitations of claim 10. Therefore, claim 11 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "performing an attribute expansion on a core word in the title; and replacing and rewriting the core word in the title after the attribute expansion to obtain an updated title", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

at step 2A, prong one, the claims recites “generating an article outline based on an input article topic and at least one of: an outline model, an outline database established based on user behavior data corresponding to the article topic, or a manually set outline; extracting, from a pre-established material library, a material associated with a characteristic of the article outline; inserting the extracted material into the article outline to obtain a generated article; and performing optimization processing on the generated article to obtain an optimized generated article”.
The limitations of generating an article outline based on an input article topic and at least one of: an outline model, an outline database established based on user behavior data corresponding to the article topic, or a manually set outline, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of the claim encompasses an observation or evaluation that gathers user behavior data corresponding to the article topic.
The limitation of extracting, from a pre-established material library, a material associated with a characteristic of the article outline, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “extracting” in the context of the claim 
The limitation of inserting the extracted material into the article outline to obtain a generated article, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “inserting” in the context of the claim encompasses an observation or evaluation that analyzes the gathered material associated with a characteristic of the article outline.
The limitation of performing optimization processing on the generated article to obtain an optimized generated article, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “performing” in the context of the claim encompasses an observation or evaluation that displays certain results based the analysis of the gathered user behavior data corresponding to the article topic, in other words, presenting certain results of the gathering and analysis.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the limitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements “memory, processor, polishing processing, inserting rich 
Generally, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the monitoring, analyzing and receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.





Claim 14 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim 14 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the pre-established material library is established by: acquiring a characteristic of the material, wherein the material is obtained by filtering contents of existing articles according to a filtering rule and/or transforming the contents of the existing articles; and establishing an index structure based on the characteristic of the material, to obtain the material library", which integrates into a practical application that renders claim 3 eligible under 35 USC 101.




Claim 17 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim 17 recites the same abstract idea of "a human gathering data ". The claim recites the additional limitations of "wherein the inserting rich media data processing comprises: extracting rich media data associated with a characteristic of the generated article from a pre- established resource library; and inserting the extracted rich media data into the generated article", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

Claim 18 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim 18 recites the same abstract idea of "a human gathering data ". The claim recites the additional limitations of "generating a candidate rich media list from the pre-established resource library by extracting rich media data based on at least one of: the article topic, the article outline, abstracts of paragraphs of the generated article, or keywords of the paragraphs of the generated article; and extracting the rich media data associated with the characteristic of the generated article from the 

Claim 19 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim 19 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the pre-established resource library is established by: acquiring a characteristic of the rich media data; and establishing an index structure based on the characteristic of the rich media data, to obtain the resource library", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

Claim 21 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim 21 recites the same abstract idea of "a human gathering data ". The claim recites the additional limitations of "inputting the article topic and the article outline into a title model to obtain a title of the generated article", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

Claim 22 is dependent on claim 21 and includes all the limitations of claim 21. Therefore, claim 22 recites the same abstract idea of "a human gathering data ". The claim recites the additional limitations of "performing an attribute expansion on a core word in the title; and replacing and rewriting the core word in the title after the attribute expansion to obtain an updated title", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

at step 2A, prong one, the claims recites “generating an article outline based on an input article topic and at least one of: an outline model, an outline database established based on user behavior data corresponding to the article topic, or a manually set outline; extracting, from a pre-established material library, a material associated with a characteristic of the article outline; inserting the extracted material into the article outline to obtain a generated article; and performing optimization processing on the generated article to obtain an optimized generated article”.
The limitations of generating an article outline based on an input article topic and at least one of: an outline model, an outline database established based on user behavior data corresponding to the article topic, or a manually set outline, as drafted, is an article of manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of the claim encompasses an observation or evaluation that gathers user behavior data corresponding to the article topic.
The limitation of extracting, from a pre-established material library, a material associated with a characteristic of the article outline, as drafted, is an article of manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “extracting” in the context of 
The limitation of inserting the extracted material into the article outline to obtain a generated article, as drafted, is an article of manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “inserting” in the context of the claim encompasses an observation or evaluation that analyzes the gathered material associated with a characteristic of the article outline.
The limitation of performing optimization processing on the generated article to obtain an optimized generated article, as drafted, is an article of manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “performing” in the context of the claim encompasses an observation or evaluation that displays certain results based the analysis of the gathered user behavior data corresponding to the article topic, in other words, presenting certain results of the gathering and analysis.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the limitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements “memory, processor, polishing processing, inserting rich 
Generally, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the monitoring, analyzing and receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.




Note
Claim 20 is dependent on claim 18 and includes all the limitations of claim 18. Therefore, claim 20 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of "wherein the quality filtering is performed according to at least one of: graphic and textual relevance, image resolution, image aspect ratio, image source authority, advertisement filtering strategy, anti-cheat filtering strategy, anti-vulgar filtering strategy or watermark filtering strategy". However, the recited limitations of claim 20 is integrated into a practical application that render the claim eligible under 35 USC 101.

Claim 9 is dependent on claim 7 and includes all the limitations of claim 7. Therefore, claim 9 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of "wherein the quality filtering is performed according to at least one of: graphic and textual relevance, image resolution, image aspect ratio, image source authority, advertisement filtering strategy, anti-cheat filtering strategy, anti-vulgar filtering strategy or watermark filtering strategy". However, the recited limitations of claim 9 is integrated into a practical application that render the claim eligible under 35 USC 101.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Article entitled “From symptom to cause: localizing errors in counterexample traces” (involved in improving users' experiences with model checking tools. An error trace produced by a model symptom of an error. As a result, users can spend considerable time examining an error trace in order to understand the cause of the error).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 22, 2021